Citation Nr: 1309063	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to July 1952 and from May 1954 to February 1956.  The appellant is his spouse/payee, as he was declared incompetent in a February 1975 rating decision.  See 38 C.F.R. § 20.301(b) (2012).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board denied the claim for service connection for PTSD, which arose from an April 2006 rating decision, in January 2009.  This denial was appealed to the Veterans Claims Court, which vacated and remanded the Board's decision in a January 2012 memorandum decision.  

That notwithstanding, the RO separately granted service connection for PTSD in a June 2010 decision, with a 30 percent rating assigned as of March 17, 2010.  A notice of disagreement (NOD) with this decision was received in July 2010, and a statement of the case (SOC) was issued in March 2011.  In May 2011, the appellant requested an extension of 30 days to submit a VA Form 9 (Appeal to Board of Veterans' Appeals).  

In July 2011, the RO issued a decision letter indicating that, because a VA Form 9 was never submitted, the June 2010 rating decision was final, and the appeal would be treated as a reopened claim for an increased rating.  The appellant was notified of her right to appeal this decision letter, but she never responded.

Subsequently, in a July 2011 rating decision, the RO increased the initial rating for PTSD to 50 percent as of March 17, 2010, the effective date of service connection.  The appellant submitted an NOD with this determination in September 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service connection is currently in effect for PTSD.


CONCLUSION OF LAW

There being no justiciable case or controversy, the claim for service connection for PTSD is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2010 rating decision issued during the pendency of the appeal of this case to the Court, the RO granted service connection for PTSD.  While the Board recognizes the Court's decision, the fact remains that the claim for service connection for PTSD is moot because the benefit sought on appeal has already been granted.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The claim for service connection for PTSD is dismissed.


REMAND

As noted above, the appellant submitted a timely NOD in September 2011, in response to the July 2011 rating decision increasing the initial rating for PTSD to 50 percent.  There is no indication from the claims file, Virtual VA, or the Veterans Appeals Control and Locator System (VACOLS) that an SOC addressing the higher initial rating has been furnished to date.  Such action therefore must be taken by the agency of original jurisdiction on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The appellant must be furnished a statement of the case addressing the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  She must be informed of her rights and responsibilities in perfecting an appeal as to this matter.  

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


